Citation Nr: 0945847	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for severe calluses of the left heel.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to January 
1973 and from July 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.

In October 2009, the appellant participated in a Board video 
conference hearing with the undersigned Veterans Law Judge.  
A transcript of that proceeding has been associated with the 
appellant's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Following the issuance of the December 2008 Supplemental 
Statement of the Case, the appellant submitted numerous VA 
outpatient treatment records, dated through July 2009.  
Review of these records revealed continuous treatment for the 
appellant's left heel calluses.  Approximately every 50 days, 
the appellant required that his left heel be debrided.  See 
generally VA Outpatient Treatment Records.  These treatment 
records, in conjunction with the appellant's October 2009 
testimony at his Board hearing, indicate that the appellant's 
left heel disability has increased in severity.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of a veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of a veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  In this case, there is objective evidence 
indicating that there has been a material change in the 
severity of the appellant's left heel disability since he was 
last examined in March 2007.  Thus, a new examination must be 
completed.

Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  In this case, 
the appellant has alleged that he is no longer able to 
maintain employment due to his service-connected left heel 
disability, therefore, the issue is raised by the record.  As 
such, the issue is properly before the Board.  A review of 
the record shows that further development is needed to 
properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the appellant is currently unemployed.  
He alleges that his service-connected left heel disability 
prevents him from obtaining gainful employment.  While the 
appellant has been afforded previous VA examinations, an 
opinion as to his unemployability and the effect of his 
service-connected disability on his employability was not 
rendered.  Moreover, the Board notes that the appellant has 
multiple additional disabilities which are not service 
connected.  The Board finds that the appellant should be 
afforded an appropriate VA examination to determine whether 
he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for a VA foot examination with an 
appropriate expert.  The claims file 
and a copy of this REMAND must be 
thoroughly reviewed in conjunction with 
the examination and it should be noted 
on the examination report that this has 
been accomplished.  The VA examiner 
should thoroughly discuss the current 
level of severity of the appellant's 
left heel disability.

2.  After the above development has 
been completed, the appellant should be 
scheduled for an appropriate VA 
examination to determine the effect of 
his service-connected left heel 
disability on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the appellant is unable to secure 
or maintain substantially gainful 
employment solely as a result of his 
service-connected disability.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.


3.  Thereafter, the claims should be 
adjudicated.  If the claims are denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


